UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF For the transition period from to Commission file number of issuing entity: 333-132746-03 CD 2007-CD4 Commercial Mortgage Trust (Exact Name of Issuing Entity as Specified in Its Charter) Citigroup Commercial Mortgage Securities Inc. (Exact Name of Registrant/Depositor as Specified in Its Charter) Citigroup Global Markets Realty Corp. German American Capital Corporation LaSalle Bank National Association PNC Bank, National Association Royal Bank of Canada (Exact
